     Case 2:20-cv-02454-WBS-KJN Document 6 Filed 02/24/21 Page 1 of 2


 1   KEMNITZER, BARRON, & KRIEG, LLP
     MARK CHAVEZ                  Bar No. 090858
 2   KRISTIN KEMNITZER            Bar No. 278946
     ADAM MCNEILE                 Bar No. 280296
 3   42 Miller Ave., 3rd Floor
     Mill Valley, CA 94941
 4   Telephone: (415) 632-1900
     Facsimile: (415) 632-1901
 5   mark@kbklegal.com
     kristin@kbklegal.com
 6   adam@kbklegal.com
     Attorneys for Plaintiff RICHARD LILJEBLAD
 7
     BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
 8   RACHEL CHATMAN             Bar No. 206775
     One Montgomery St., Ste 2700
 9   San Francisco, CA 94104-4505
     Telephone: (628) 600-2250
10   Facsimile: (628) 221-5828
     rchatman@beneschlaw.com
11   Attorneys for Defendant LEAFFILTER NORTH, LLC

12   SEVERSON & WERSON
     J. OWEN CAMPBELL           Bar No. 229976
13   19100 Von Karman Ave., Ste. 700
     Irvine, CA 92612
14   Telephone: (949) 442-7110
     Facsimile: (949) 442-7118
15   joc@severson.com
     Attorneys for Defendant WELLS FARGO BANK, NATIONAL ASSOCIATION
16

17

18

19                              UNITED STATES DISTRICT COURT
20                      FOR THE EASTERN DISTRICT OF CALIFORNIA

21
     RICHARD LILJEBLAD,                                          Case No. 2:20-cv-02454-WBS-KJN
22
                         Plaintiff.                              ORDER OF DISMISSAL OF ENTIRE
23                                                               ACTION WITH PREJUDICE
           vs.
24
     LEAFFILTER NORTH, LLC; WELLS
25   FARGO BANK, NATIONAL
     ASSOCIATION; and DOES 1 through 30,
26   inclusive,
27                     Defendants.
     ____________________________________/
28
                                                             1
                                      20cv2454 Liljeblad - Order Re Stip for Dismissal
     Case 2:20-cv-02454-WBS-KJN Document 6 Filed 02/24/21 Page 2 of 2


 1          Pursuant to the Stipulation of the Parties, and good cause appearing, IT IS SO

 2   ORDERED that this action is DISMISSED, in its entirety, with prejudice.

 3
     Dated: February 23, 2021
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                            2
                                     20cv2454 Liljeblad - Order Re Stip for Dismissal
